Citation Nr: 1146679	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  09-19 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979, November 1990 to May 1991, March 1992 to July 1992, August 1992 to August 1993, and April 2004 to October 2005 with additional active duty indicated by the record.  The Veteran additionally had service with the Louisiana National Guard.  The Board additionally notes that during the Veteran had more than eleven months of foreign service in support of Operation Iraqi Freedom.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In August 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's current back disability is related to active service. 


CONCLUSION OF LAW

A back disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011). 






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for service connection for a back disability.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2010) or 38 C.F.R. § 3.159 (2011).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c). Inactive duty training includes duty prescribed for the Reserves. 38 U.S.C.A. § 101(23) (A).  Reserve service includes the National Guard of the United States. 38 U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, performed by a member of the National Guard of any State, is considered to be inactive duty training.  38 C.F.R. § 3.6(d) (4). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

The Veteran testified during his Board hearing that he originally injured his back in 1992.  He additionally indicated that he complained of back pain during his period of active service during 2004-2005 and was diagnosed with degenerative joint disease on June 5, 2006, in a VA treatment record.  He stated that his latest period of service began in 2010, with a re-injury of his back in May 2010.  

The Veteran's service treatment records reflect back complaints in April 1992, May 2001, April 2003, October 2004, May 2005, July 2005 and September 2010.  

Pre-deployment health assessments dated February 2004 and March 2004 indicate that the Veteran had no specific health problems or concerns.  An October 2004 individual sick slip notes that the Veteran injured his back.  He again injured his back on May 24, 2005, while lifting a Humvee tire.  He reported on his August 2005 post-deployment questionnaire that he had back pain during his employment which had continued.

The Veteran was diagnosed with degenerative disc disease with mild degenerative changes in a June 2006  x-ray taken at the Alexandria VA Medical Center.  

The Board notes that the Veteran was afforded a VA spine examination in November 2006.  However, the examiner did not have the claims file and offered no opinion concerning the etiology of the Veteran's back disability.

In sum, the evidence of record demonstrates in-service back injuries.  Moreover, the Veteran has credibly reported a continuity of symptomatology.  Additionally, he was diagnosed with arthritis within one year of an active duty period by objective evidence.  Thus, a grant of service connection is warranted for a back disability.   In reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been appropriately applied. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disability is granted, subject to governing criteria applicable to the payment of monetary benefits. 


REMAND

Concerning the Veteran's claim for hypertension, at his August 2011 hearing he expressed his belief that it is secondary to toxic shock syndrome that was diagnosed during an active duty period.  

The Board notes that treatment records dated February/March 1993 indicate that the Veteran was referred for a blood pressure check.  During the same approximate time period, the Veteran was treated for toxic shock syndrome secondary to staphylococcus.  However, the record indicates that he was diagnosed with hypertension initially in August 1999.  Treatment records since that time indicate that he has been on high blood pressure medication.

Given the above, the Board finds that the Veteran must be afforded VA examinations to determine if his currently claimed disability is related to or aggravated by active service.

Additionally, the RO/AMC should obtain and associate with the claims file the Veteran's DD 214 for his most recent period of active service.

Accordingly, the case is REMANDED for the following action:

1.  Request and associate with the claims file the Veteran's DD 214 for his most recent period of active service.

2.  The RO/AMC should arrange for VA examination, with an appropriate examiner, to determine whether it is at least as likely as not that the Veteran's hypertension is related to active service, to include as due to his toxic shock syndrome or as manifesting within one year of a period of active duty.  Additionally, if hypertension is not attributed to any period of service prior to 1999, then the examiner should discuss whether chronic hypertension preexisted active service from April 2004 to October 2005.  If so, he or she should opine whether such hypertension was aggravated by that (or subsequent) periods of service.  Aggravation is defined as a permanent worsening of disability beyond its natural progression.  Further, if aggravation is found, the examiner should state, to the extent possible, the baseline level of disability prior to aggravation.  

The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.  All clinical findings should be recorded in the examination report. 

The examiner should provide a clinical rationale for any opinion expressed.  If the examiner is unable to answer any of the above questions, then he or she should so indicate and provide a rationale for why an answer could not be provided. 

3.  Upon completion of the above, readjudicate the issue on appeal and consider all evidence received since issuance of the most recent supplemental statement of the case.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


